Name: Commission Regulation (EEC) No 3775/90 of 19 December 1990 laying down transitional measures applicable to trade in certain agricultural products originating in the former German Democratic Republic
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 364/2 Official Journal of the European Communities 28 . 12. 90 COMMISSION REGULATION (EEC) No 3775/90 of 19 December 1990 laying down transitional measures applicable to trade in certain agricultural products originating in the former German Democratic Republic for extension of the period of validity of licences should waive entitlement for the extension period to the monthly export increases provided for in Article 16 (4) of Council Regulation (EEC) No 2727/75 (3) as last amended by Regulation (EEC) No 1 340/90 (4) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant Management Committees, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3577/90 of 4 December 1990 on the transitional measures and adjustments required in the agricultural sector as a result of the integration of the territory of the former German Democratic Republic into the Community ('), and in particular Article 3 thereof, Whereas the Commission adopted interim measures rela ­ ting to the export, under specific conditions, of certain agricultural products originating in the former German Democratic Republic (2) ; Whereas, in order to ensure the stability of Community agricultural markets, the performance of agreements concluded by the former German Democratic Republic with third countries prior to unification should be guaranteed ; whereas special provisions should also be adopted for all the sectors concerned in order to ensure the performance under certain conditions of contracts concluded between private operators before unification ; Whereas, to this end, Germany should continue to be authorized either to supplement from national funds the amount of the export refund for the products concerned or to pay from national funds an export refund for the products concerned in cases where no Community export refunds exists ; Whereas the period during which recourse may be had to this option must be determined on the basis of the period of time that can be foreseen for the implementation of agreements concluded by the former German Democratic Republic ; Whereas, in order to ensure the smooth functioning of trade, provisions should be adopted concerning the validity of specific refunds and of licences issued by the authorities of the former German Democratic Republic prior to unification ; Whereas, however, in order to prevent any undue advan ­ tage from being gained by cereal sector traders applicants Article 1 1 . Germany is hereby authorized to supplement from national funds the amount of the refund fixed by Community rules for the export :  of products for which agreements were concluded by the former German Democratic Republic with third countries before 3 October 1990 in the cereals, milk and milk products, beef and veal, pigmeat, eggs and poultrymeat sectors, or  of agricultural products originating in the former German Democratic Republic on or after 3 October 1990 where a specific refund by the former German Democratic Republic was guaranteed to the exporter in writing before 3 October 1990 by the authorities of the former German Democratic Republic ; 2. Germany is hereby authorized to grant from national funds a refund for the export of sheepmeat and goatmeat for which agreements were concluded by the former German Democratic Republic with third countries before 3 October 1990 and for other exports of those products originating in the former German Democratic Republic provided that the conditions laid down in the second indent of paragraph 1 are fulfilled. 3 . Agreements which contain no precise commitments as to price or quantity shall not be taken into considera ­ tion. 4. Germany may have recourse to the provisions of the second indent of paragraph 1 and to paragraph 2 only for the quantities specified in the agreements in question . (') OJ No L 353, 17. 12. 1990, p. 23 . (2) Regulations (EEC) Nos 2762/90, 2764/90, 2768/90, 2769/90, 2770/90, 2771 /90 and 2772/90 of 27th September 1990, OJ No L 267, 29 . 9 . 1990, pp. 3 , 9 , 15, 17, 19 , 21 and 23. (3) OJ No L 281 , 1 . 11 . 1975, p. 1 . (4) OJ No L 134, 28 . 5 . 1990, p. 1 . 28 . 12. 90 Official Journal of the European Communities No L 364/3 rities of the former German Democratic Republic for products of the sheepmeat, pigmeat, beef and veal and milk sectors . For cereal sector products, however, Germany is authorized to grant such extension only to 31 March 1991 and on condition that the holder waives enti ­ tlement, where the extension period is concerned, to the refund adjustments provided for in Article 1 6 (4) of Regu ­ lation (EEC) No 2727/75. Article 2 1 . Export licences without advance fixing of the refund issued by the authorities of the former German Democ ­ ratic Republic shall remain valid for use in the territory of the Community. Export licences with advance fixing of the refund issued by these authorities shall remain valid for use in Germany only. 2. Import licences issued by the authorities referred to in paragraph 1 shall remain valid for imports into the territory of the former German Democratic Republic. 3 . Germany is authorized to extend to 30 June 1991 , on request by the holder, the validity of export licences and advance fixing refund certificates issued by the autho Article J This Regulation shall enter into force on 1 January 1991 . It shall apply until 30 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1990. For the Commission Ray MAC SHARRY Member of the Commission